Citation Nr: 0908984	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  05-40 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a lumbosacral spine 
disability. 

2.  Entitlement to service connection for a cervical spine 
disability, to include the neck. 

3.  Entitlement to service connection for a left shoulder 
disability. 

4.  Entitlement to a permanent and total rating for non-
service connected pension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel

INTRODUCTION

The Veteran had active duty from January 1990 to April 1992.  
He also had a period of active duty for training from May 31, 
1982 to July 9, 1982 and served in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  

On his VA Form 9, the Veteran requested a travel board 
hearing.  A hearing was subsequently scheduled for him in 
December 2008.  However, the Veteran failed to appear for 
that hearing.  A postponement was not requested or granted.  
The Veteran has not asserted any good cause for missing the 
hearing or requested that it be re-scheduled.  Under these 
circumstances, the regulations consider the hearing request 
to have been withdrawn.  38 C.F.R. § 20.702 (2008).  

The Veteran submitted additional evidence in September 2008 
after the last Supplemental Statement of the Case was issued 
in August 2007.  However, in its February 2009 Informal 
Hearing Presentation, the Veteran's representative indicated 
that it was waiving consideration of Agency of Original 
Jurisdiction of additional evidence being submitted.   

The issue of entitlement to a permanent and total rating for 
non- service connected pension is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a lumbosacral spine disability 
related to service. 

2.  The Veteran does not have a cervical spine disability, to 
include the neck, related to service. 

3.  The preponderance of the evidence is against a finding 
that the Veteran's left shoulder disability is related to 
service and arthritis of the left shoulder was not exhibited 
in service or within the first post service year. 


CONCLUSIONS OF LAW

1.  A lumbosacral spine disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2008).

2.  A cervical spine disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2008).

3.  A left shoulder disability was not incurred in or 
aggravated by active service, and arthritis may not be 
presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in May 2004, the RO satisfied its 
duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2008).  Specifically, the RO 
notified the Veteran of: information and evidence necessary 
to substantiate the claims; information and evidence that VA 
would seek to provide; and information and evidence that the 
Veteran was expected to provide.  In light of the Board's 
denial of the Veteran's claims, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice him under the holding in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. 
App. 183; Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 
(2008) (harmless error).

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.   Thus, the duties to notify and 
assist have been met.

Analysis

The Veteran contends that he has lumbosacral and cervical 
spine disabilities related to service.  He asserts that he 
injured his back while lifting a bag.  He also indicated that 
while working on a helicopter, one of the blades hit him in 
the head causing severe neck pain.  

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

The Veteran does not have current lumbosacral and cervical 
spine disabilities.  VA treatment records show assessments of 
chronic low back pain and chronic neck pain.  However, 
symptoms such as pain alone, without a finding of an 
underlying disorder, cannot be service-connected.  See 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
Additionally, VA X-rays in June 2006 showed a normal lumbar 
spine and a normal cervical spine.  The Veteran exhibited 
some spasm in the lumbosacral spine, but no neurological 
deficit and the assessments included chronic low back and 
neck pain.  There is no competent medical evidence that the 
Veteran currently has lumbosacral or cervical spine 
disability.  Congress has specifically limited entitlement to 
service-connected benefits to cases where there is a current 
disability.  As noted above, in the absence of proof of a 
present disability, there can be no valid claim.  See 
Brammer, 3 Vet. App. at 225.  Therefore, service connection 
for both lumbosacral and cervical spine disabilities is not 
warranted because there is no competent medical evidence of 
either disabilities. 

In adjudicating this claim, the Board must assess the 
competence and credibility of the Veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  Recently, in 
Barr v. Nicholson, 21 Vet. App. 303 (2007), the United States 
Court of Appeals for Veterans Claims (Court), citing Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the Veteran is competent to 
attest to his observations of his disorder.  Layno v. Brown, 
6 Vet. App. 465, 467-69 (1994); 38 C.F.R. § 3.159(a)(2).  
However, as a lay person, he is not competent to diagnose any 
medical disorder or render an opinion as to the cause or 
etiology of any current disorder (i.e. that he currently has 
lumbosacral and cervical spine disabilities related to 
service) because he does not have the requisite medical 
expertise.  See, e.g., See Routen v. Brown, 10 Vet. App. 183, 
186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Left Shoulder Disability

The Veteran essentially contends that his current left 
shoulder disability is due to an injury while onboard ship. 

If arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption does not apply in the present case as arthritis 
did not manifest until many years after discharge, as 
discussed below.

The Veteran currently has a left shoulder disability.  An 
October 2003 VA treatment record noted an impression of left 
shoulder sprain and a May 2005 VA treatment record noted an 
impression of left shoulder degenerative joint disease.

However, service treatment records are negative for any 
complaints or findings of a left shoulder disability.  The 
examination report at service discharge showed a normal upper 
extremity evaluation.  Additionally, on the Report of Medical 
History at that time, as to inquiry have you ever had or have 
you now painful or trick shoulder, he indicated no.

Based on the evidence, the Board finds that service 
connection for a left shoulder disability is not warranted.  
While the Veteran has a current disability, there is no 
competent medial evidence that it is related to service.  In 
fact, the first indication of a disability was not until 11 
years after service discharge.  In view of the lengthy period 
without treatment, there is no evidence of continuity of 
symptomatology and this weighs against the claim.  
Additionally, there is no competent evidence that current 
disability is related to service.  

The Board declines to obtain a medical nexus opinion with 
respect to the Veteran's service connection claim because 
there is no evidence of pertinent disability in service or 
for over a decade following service.  Thus, while there is 
current evidence of a left shoulder disability, there is no 
true indication that a disability is associated with service.  
See Charles v. Principi, 16 Vet. App. 370 (2002).  Indeed, in 
view of the absence of findings of a left shoulder disability 
in service, the lack of diagnosis of the claimed disability 
until many years post-service, and the June 2007 VA treatment 
record noting the Veteran's complaints of numbness and 
tingling in the left arm since a motor vehicle accident seven 
years earlier, any opinion relating pertinent disability to 
service would certainly be speculative.  However, service 
connection may not be based on a resort to pure speculation 
or even remote possibility.  See 38 C.F.R. § 3.102.  The duty 
to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  38 U.S.C.A. 5103A(a)(2).      
  
The Veteran is competent to attest to his observations of his 
disorder.  Layno v. Brown, 6 Vet. App. 465, 467-69 (1994); 38 
C.F.R. § 3.159(a)(2).  However, as a lay person, he is not 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
(i.e. that he currently has a left shoulder disability 
related to service) because he does not have the requisite 
medical expertise.  See, e.g., See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for a lumbosacral spine disability is 
denied. 

Service connection for a cervical spine disability, to 
include the neck, is denied. 

Service connection for a left shoulder spine disability is 
denied. 


REMAND

Nonservice-connected pension benefits are payable to a 
veteran who served for 90 days or more during a period of 
war, and who is permanently and totally disabled due to 
nonservice-connected disabilities that are not the result of 
his or her own willful misconduct.  38 U.S.C.A. § 1521 (West 
2002); Dilles v. Brown, 5 Vet. App. 88 (1993).  If a 
veteran's combined disability is less than 100 percent, he 
must be unemployable by reason of disability.  38 C.F.R. §§ 
3.321, 3.340, 3.342, Part 4 (2008); Brown (Clem) v. 
Derwinski, 2 Vet. App. 444 (1992).

Disability evaluations are determined by the application of 
the VA schedule of ratings which is based on average 
impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 3.321(a), Part 4 (2008).  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment. 38 C.F.R. § 4.10 (2008).

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4) (2008); Robinette v. Brown, 
8 Vet. App. 69 (1995).

In this case, the RO has assigned 10 percent ratings each for 
degenerative changes of the left shoulder, gastroesophageal 
reflux disease, and psychosis.  While various records in the 
claims folder reveal treatment for the various disabilities, 
the Veteran has not been afforded an examination to evaluate 
these disabilities.  See Roberts v. Derwinski, 2 Vet. App. 
387, 390 (1992) (noting that "[b]efore a total and permanent 
disability rating can be awarded, an evaluation must be 
performed under the [VA's] Schedule for Rating Disabilities, 
to determine the percentage of impairment caused by each 
disability.").  On remand, he should be afforded an 
examination before the merits of his claim can be addressed.

Accordingly, the case is REMANDED for the following action:

1.	The Veteran must be afforded a VA 
examination to determine whether he is 
permanently and totally disabled. The 
examiner must elicit from the Veteran 
and record, for clinical purposes, a 
full work and educational history.  Any 
indicated tests and studies must be 
accomplished; and all clinical findings 
must be reported in detail and 
correlated to a specific diagnosis.  
The examiner must provide objective 
findings regarding the current level of 
impairment associated with each 
disability and express an opinion as to 
how each disability impacts, 
individually and in conjunction with 
his other disabilities, upon the 
Veteran's ability to pursue 
substantially gainful employment in 
view of all pathology, without regard 
to age.  After examination of the 
Veteran, the examiner must further 
render an opinion as to whether the 
Veteran is unemployable as a result of 
disabilities reasonably certain to 
continue throughout his life, or 
whether the Veteran has permanent 
disabilities which render it impossible 
for the average person to follow a 
substantially gainful occupation.  A 
complete rationale for any opinion 
expressed must be included in the 
examination report.

2.	Then, after ensuring any other 
necessary development has been 
completed, readjudicate the Veteran's 
claim. If action remains adverse to the 
Veteran, provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2008).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


